UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A (Rule14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X]Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material Pursuant to § 240.14a-12 Douglas Emmett, Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: [] Fee paid previously with preliminary materials: [] Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: DOUGLAS EMMETT, INC. 808 Wilshire Blvd., Suite 200, Santa Monica, California 90401 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held on Thursday, May 26, 2011 NOTICE IS HEREBY GIVEN that the Annual Meeting of Stockholders (our “Annual Meeting”) of Douglas Emmett, Inc. will be held at the Sheraton Delfina, located at 530 Pico Boulevard, Santa Monica, California 90405 on May 26, 2011 at 9:00 a.m. local time for the following purposes as more fully described in the accompanying Proxy Statement: 1. To elect directors to serve on the Board of Directors until the 2012 annual meeting of stockholders. 2. To approve, in a non-binding advisory vote, our executive compensation. 3. To express preferences, in a non-binding advisory vote, on the frequency of future stockholder advisory votes to approve executive compensation. 4. To ratify the appointment of Ernst& Young LLP as our independent registered public accounting firm for 2011. 5. To transact such other business as may properly come before our Annual Meeting or any adjournment thereof. Our Board of Directors has fixed the close of business on April 1, 2011 as the record date for determining the stockholders entitled to notice of and to vote at our Annual Meeting, or at any adjournment thereof. Only stockholders at the close of business on the record date are entitled to vote at our Annual Meeting. Accompanying this Notice are a Proxy Card and a Proxy Statement. If you will not be able to attend our Annual Meeting and vote your shares of Common Stock in person, please mark, sign, date and promptly return the enclosed Proxy Card in the postage-paid envelope.If your shares of Common Stock are held by a bank, broker or other nominee, please follow the instructions you receive from your bank, broker or other nominee to have your shares of Common Stock voted. The proxy may be revoked at any time prior to its exercise at our Annual Meeting. By Order of the Board of Directors, /s/
